Order, Supreme Court, New York County (Richard B. Lowe III, J.), entered on or about October 28, 2003, which, to the extent appealed from as limited by the brief, denied plaintiffs’ motion for class certification and granted defendants’ motion for summary judgment dismissing the class action claims brought under General Business Law § 340, unanimously affirmed, with costs.
Plaintiffs concede that their argument on appeal is contrary to the decisions of this Court in Cox v Microsoft Corp. (290 AD2d 206 [2002], lv dismissed 98 NY2d 728 [2002]) and Asher v Abbott Labs. (290 AD2d 208 [2002], lv dismissed 98 NY2d 728 [2002]), and we decline to revisit those precedents. Concur— Mazzarelli, J.P., Saxe, Friedman, Sullivan and Williams, JJ.